Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
Heather Anne Howells,

(OI File No. H-15-42515-9),
Petitioner,

v.

The Inspector General
Docket No. C-16-355
Decision No. CR4645

Date: June 24, 2016

DECISION

Petitioner, Heather Anne Howells, was convicted of operating an unlicensed assisted
living facility, which is a felony under Florida law. Based on this conviction, the
Inspector General (IG) has excluded her for five years from participating in Medicare,
Medicaid, and all federal health care programs, as authorized by section 1128(a)(3) of the
Social Security Act (Act). Petitioner appeals the exclusion.

For the reasons discussed below, I find that the IG properly excluded Petitioner Howells
and that the statute mandates a minimum five-year exclusion.

Background

In a letter dated December 31, 2015, the IG advised Petitioner Howells that, because she
had been convicted of a felony offense related to fraud, theft, embezzlement, breach of
fiduciary responsibility or other financial misconduct in connection with the delivery of a
healthcare item or service, the IG was excluding her from participating in Medicare,
Medicaid, and all federal health care programs for a period of five years. The letter
explained that section 1128(a)(3) of the Act authorizes the exclusion. IG Exhibit (Ex.) 1.

Petitioner timely requested review.

The parties have submitted their written arguments. (IG Br.; P. Br.). With his brief, the
IG submitted five exhibits (IG Exs. 1-5). In the absence of any objections, I admit into
evidence IG Exs. 1-5.

The parties agree that an in-person hearing is not necessary. IG Br. at 5; P. Br. at 2.
Discussion

Petitioner Howells must be excluded from program
participation for a minimum of five years because she was
convicted of a felony relating to fraud, theft, embezzlement,
breach of fiduciary responsibility, or other financial
misconduct in connection with the delivery of a health care
item or service. Act § 1128(a)(3).!

Section 1128(a)(3) mandates that the Secretary of Health and Human Services exclude an
individual who has been convicted of a felony relating to fraud, theft, embezzlement,
breach of fiduciary responsibility, or other financial misconduct in connection with the
delivery of a health care item or service. See 42 C.F.R. § 1001.101(c).

Here, in 2010 and 2011, Petitioner Howells rented a house in a residential neighborhood
in Pinellas County, Florida. IG Ex. 5 at 3. From this house, she operated an assisted
living facility, which housed at least three elderly and incapacitated residents. IG Ex. 5 at
4-7. But the facility was not licensed, as required by Florida state law. IG Ex. 5 at 9. In
a felony information, dated July 17, 2013, Petitioner was charged with owning, operating,
or maintaining an unlicensed assisted living facility, in violation of section 429.08(1)(b)
of the Florida Statutes. IG Ex. 4. On May 6, 2014, she pled guilty. IG Ex. 2. She was
sentenced to five years probation “with special conditions” and ordered to pay $650 in
fines and costs. IG Ex. 3.

Petitioner denies that she was convicted of a felony, claiming that the adjudication of
guilt was “withheld.” P. Br. at 1? As part of its Order of Probation, the sentencing court
entered an Order Withholding Adjudication. The order sets forth a long list of conditions

' | make this one finding of fact/conclusion of law.

> Neither party made any effort to develop this issue. Aside from raising the issue,
Petitioner did not argue the point nor cite to any portion of the record to support this
claim. For his part, the IG did not respond at all to Petitioner’s claim.
and provides that Petitioner’s probation could be revoked and that she could be arrested
and adjudicated guilty if she failed to comply with all the conditions. IG Ex. 3 at 2.

The statute and regulations provide that a person is “convicted” when “a judgment of
conviction has been entered” regardless of whether that judgment has been (or could be)
expunged or otherwise removed. Act § 1128(i)(1); 42 C.F.R. § 1001.2(a)(2). Individuals
who participate in “deferred adjudication or other program or arrangement where
judgment of conviction has been withheld” are also “convicted” within the meaning of
the statute. Act § 1128(i)(4); 42 C.F.R. § 1001.2(d). Based on these provisions, the
Departmental Appeals Board (Board) characterizes as “well established” the principle
that a “conviction” includes “diverted, deferred and expunged convictions regardless of
whether state law treats such actions as a conviction.” Henry L. Gupton, DAB No. 2058
at 8 (2007), aff'd sub nom. Gupton v. Leavitt, 575 F. Supp. 2d 874 (E.D. Tenn. 2008).

The Board explained why, in these IG proceedings, the federal definition of “conviction”
must apply. That definition differs from many state criminal law definitions. For
exclusion purposes, Congress deliberately defined “conviction” broadly to ensure that
exclusions would not hinge on the state criminal justice policies. Quoting the legislative
history, the Board explained:

The rationale for the different meanings of “conviction” for
state criminal law versus federal exclusion law purposes
follows from the distinct goals involved. The goals of
criminal law generally involve punishment and rehabilitation
of the offender, possibly deterrence of future misconduct by
the same or other persons, and various public policy goals.
[footnote omitted] Exclusions imposed by the I.G., by
contrast, are civil sanctions, designed to protect the
beneficiaries of health care programs and the federal fisc, and
are thus remedial in nature rather than primarily punitive or
deterrent .. . . In the effort to protect both beneficiaries and
funds, Congress could logically conclude that it was better to
exclude providers whose involvement in the criminal system
raised serious concerns about their integrity and
trustworthiness, even if they were not subjected to criminal
sanctions for reasons of state policy.

Gupton, DAB No. 2058 at 7-8.

Next, Petitioner trivializes her conviction as a mere “technical violation” and argues that
it was not related to fraud, theft, embezzlement, breach of fiduciary responsibility, or
other financial misconduct in connection with the delivery of a health care item or
service. She claims that the facility residents “received every service and
accommodation that they purchased” and were not harmed financially. P. Br. at 2.

In determining whether a conviction is “related” within the meaning of section
1128(a)(3), the Board has long applied what it calls a “common sense” analysis. An
offense is “related” if there is “a nexus or common-sense connection” between the
conduct giving rise to the offense and one of the listed factors, including fraud or breach
of fiduciary responsibility. Andrew D. Goddard, DAB No. 2032 at 4-5 (2006); Kenneth
M. Behr, DAB No. 1997 (2005); Erik D. Desimone, RPh., DAB No. 1932 (2004).

I find that Petitioner’s crime is “related” within the meaning of section 1128(a)(3).

Under Florida law, an assisted living facility provides housing, meals, and a variety of
personal care and supportive services — including administering medications — to the aged
and disabled. Florida Stat. §§ 429.02, 429.256(3); see IG Ex. 5 at 2. The residents of
Petitioner’s facility suffered dementia, memory loss, and a host of other impairments.
Each had been adjudicated incapacitated and in need of a guardian. IG Ex. 5 at 6-7. In
return for room and board and, in one case, a small stipend ($600 per month), facility
employees assisted the residents with their activities of daily living and administering
medications. IG Ex. 5 at 8-9.

To promote the health, safety, and welfare of its residents (among other reasons), the
State of Florida requires that an assisted living facility be licensed. Florida Stat.

§ 429.01. I agree with the IG that facility staff provided health care items and services —
including administering medications — to facility residents. I also agree that operating an
unlicensed assisted living facility is fraud. Petitioner’s crime is therefore related to fraud
in connection with the delivery of a healthcare item or service. In the alternative, I agree
that Petitioner owed a fiduciary duty to the incapacitated residents of her facility. By
housing them in an unlicensed facility, she breached that duty.

An exclusion brought under section 1128(a)(3) must be for a minimum period of five
years. Act § 1128(c)(3)(B); 42 C.F.R. §§ 1001.102(a); 1001.2007(a)(2).

Conclusion

The I.G. properly excluded Petitioner from participation in Medicare, Medicaid and other
federal health care programs, and the statute mandates a five-year minimum period of
exclusion.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

